Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,255,853 B2 to Yoon et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent claims render obvious the current application.

Regarding independent claim 1: Yoon teaches (e.g., Claims 1-18) an organic light-emitting display apparatus, comprising: a substrate; 
a first scanning line formed on the substrate; a second scanning line; a first voltage line; a second voltage line; 

a semiconductor layer; 
a first thin film transistor electrically connected to the first organic light-emitting diode and the first voltage line; 
a second thin film transistor electrically connected to the first thin film transistor and the first scanning line;
a third thin film transistor electrically connected to the second thin film transistor and the second voltage line, and electrically connected to the second scanning line (Claim 7); and
a fourth thin film transistor electrically connected to the third thin film transistor and second voltage line, wherein: the first thin film transistor, the second thin film transistor, the third thin film transistor, and the fourth thin film transistor are connected by the semiconductor layer; and the semiconductor layer is overlapped by the second scanning line in at least three portions (Claim 17).
Regarding claim 2: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends,
wherein the second thin film transistor has a dual gate electrode (Claim 1, including two gates). 
Regarding claim 3: Yoon teaches the claim limitation of the apparatus of claim 2, on which this claim depends, 
wherein the two gate electrodes of the second thin film transistor are a portion of the from the first scanning line, overlapping the semiconductor layer (Claim 1).
Regarding claim 4: Yoon teaches the claim limitation of the apparatus of claim 3, on which this claim depends, 
wherein the overlapping portions of the dual gate electrodes are different at width or length (Claim 1, different areas means widths or lengths are different). 
Regarding claim 5: Yoon teaches the claim limitation of the apparatus of claim 3, on which this claim depends, 
wherein a portion of the semiconductor layer which is not  overlapped by the two gate electrodes of the second thin film transistor is curved (Claim 8).
Regarding claim 6: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
wherein the two gate electrodes of the second thin film transistor are at a same layer. (Claim 1). 
Regarding claim 7: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
wherein the semiconductor layer is curved under a gate electrode of the first thin film transistor (Claim 8). 
Regarding claim 8: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, further comprising: 
a contact hole in at least one insulating layer between the third thin film transistor and the fourth thin film transistor, 
wherein the third thin film transistor and the fourth thin film transistor are connected to the second voltage line through the contact hole (Claim 9).
Regarding claim 9: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
further comprising a first conductive member electrically connecting the first thin film transistor and the second thin film transistor (Claim 10). 
Regarding claim 10: Yoon teaches the claim limitation of the apparatus of claim 9, on which this claim depends, 
the first conductive member extends so as to be disposed in a contact hole which corresponds to the first thin film transistor and in a contact hole which corresponds to the second thin film transistor (Claim 9). 
Regarding claim 11: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, wherein the first conductive member crosses the first scanning line (Claim 6).
Regarding claim 12: Yoon teaches the claim limitation of the apparatus of claim 11, on which this claim depends, 
a first electrode electrically connected to the second thin film transistor; and a second electrode connected to the first voltage line (Claim 10).
Regarding claim 13: Yoon teaches the claim limitation of the apparatus of claim 11, on which this claim depends, 
wherein the first electrode of the storage capacitor is electrically connected to the first thin film transistor (Claim 14). 

Regarding claim 14: Yoon teaches the claim limitation of the apparatus of claim 11, on which this claim depends, wherein the second electrode comprises an opening in a region where the second electrode at least overlaps the first electrode (Claim 12).
 Regarding claim 15: Yoon teaches the claim limitation of the apparatus of claim 11, on which this claim depends, 
wherein the first voltage line is connected to the second electrode (Claim 14). 
Regarding claim 16: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
further comprising at least a fifth thin film transistor (T5) configured to operate according to an emission control signal transmitted through an emission control line (Claim 16). 
Regarding claim 17: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
wherein the second thin film transistor is electrically connected to a first electrode of the organic light-emitting diode via a sixth thin film transistor (T6) (Claim 17). 
Regarding claim 18: Yoon teaches the claim limitation of the apparatus of claim 16, on which this claim depends, 
wherein the first thin film transistor is electrically connected to the first voltage line via the fifth thin film transistor (Claim 17).
Regarding claim 19: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, 
further comprising a conductive layer overlapping a portion of the semiconductor layer which is between the two gate electrodes of the second thin transistor (Claim 12). 
Regarding claim 20: Yoon teaches the claim limitation of the apparatus of claim 19, on which this claim depends,
 wherein the conductive layer is a part of the second voltage line (Claim 14).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2013/0207117 A1) to An et al.
Regarding independent claim 1: An teaches (e.g., Figs 1-7) an organic light-emitting display apparatus, comprising:
a substrate ([0052]: SUB); 
a first scanning line ([0052]: SCn-1) formed on the substrate; 
a second scanning line ([0052]-[0053]: next SCn-1/Scn);
a first voltage line ([0057]: ELVDD);
a second voltage line ([0059]: ELVSS); 
a first organic light-emitting diode ([0058]-[0059]);
a semiconductor layer ([0068]: transistor T1 has a semiconductor layer); 

a second thin film transistor ([0068], [0074]) electrically connected to the first thin film transistor and the first scanning line ([0074] and [0114]);
a third thin film transistor ([0079], [0114]) electrically connected to the second thin film transistor and the second voltage line, and electrically connected to the second scanning line ([0079], [0113]-[0114]); and
a fourth thin film transistor ([0084], [0112]) electrically connected to the third thin film transistor and second voltage line ([0084], [0112], [0126]), wherein: the first thin film transistor, the second thin film transistor, the third thin film transistor, and the fourth thin film transistor are connected by the semiconductor layer ([0069], [0074], [0079], [0084], [0112]-[0126]); 
and the semiconductor layer is overlapped by the second scanning line in at least three portions (Fig. 1, scan lines e.g., SC2; semiconductor layer overlapped by second scanning line SC2 in region 140 thin film transistors T1 through T5 are formed on a semiconductor layer, [0051] [0086]-[0103]).
Regarding claim 9: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends, wherein the apparatus further comprises a first conductive member electrically connecting the first thin film transistor and the second thin film transistor (Fig. 3, shows that the first thin film transistor T1 and the second thin film transistor T2 are electrically connected). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0207117 A1) to An et al and US 2013/0126873 A1 to Yang et al.
Regarding claim 2: An teaches the claim limitation of the apparatus of claim 1, on which this claim depends. 
An does not expressly teach that the second thin film transistor has two gate electrodes. 
Yang teaches (e.g., Figs. 1A-1B) an apparatus comprising a thin film transistor ([0030]: 10), 
wherein the thin film transistor has two gate electrodes ([0037]: 140a and 140b). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of An, the thin film transistor having two gate electrodes, as taught by Yang, for the benefit of having a greater control over 
Regarding claim 6: Yoon and Yang teach the claim limitation of the apparatus of claim 2, on which this claim depends, on which this claim depends,
 wherein the two gate electrodes of the second thin transistor are at a same layer (Yang: Figs. 1A-1B show that the two gate electrodes 140a and 140b of the thin transistor are at a same layer).
Regarding claim 19: Yoon teaches the claim limitation of the apparatus of claim 1, on which this claim depends. 
An does not expressly teach that further comprising a conductive layer overlapping a portion of the semiconductor layer which is between the two gate electrodes of the second thin transistor. 
Yang teaches (e.g., Figs. 1A-1B) an apparatus comprising a thin film transistor ([0030]: 10), comprising two gate electrodes of a thin transistor ([0030] and [0037]: two gate electrodes 140a and 140b of a thin transistor 10) and a semiconductor layer ([0031]: 110). 
Yang further teach that the device further comprises a conductive layer ([0030]: 162a/162b/162c) overlapping a portion of the semiconductor layer ([0031]: 110) which is between the two gate electrodes of the second thin transistor. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of An, the apparatus comprising a conductive layer overlapping a portion of the semiconductor layer which is between the two gate electrodes of the second thin transistor, as taught by Yang, for the benefit of .

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Regarding claims 1-20 rejected under the non-statutory double patenting, Applicant stated that the prior arts of record does not teach or render obvious the claimed invention.
Examiner respectfully disagree with Applicant’s characterization of the double patenting as being required to teach every element of the claims.
Examiner reiterates that as long as the claimed limitation is rendered obvious by the parent patent, the rejection is proper. 
Considering the limitation at issue “the semiconductor layer is overlapped by the second scanning line in at least three portions”, it is obvious to one of ordinary skill in the art, at the time of the Application was filed, to consider that the scan line can be divided in several portion based on choice; since the whole device is supported by the substrate, one can conclude that the parent patent render at least the limitation at issue, obvious.
Moreover, Applicant does not give any indication in the claim, on how one of ordinary skill in the art will recognize when such limitation is met.


Examiner respectfully disagree with Applicant interpretation of the limitation taught by An.
Fig. 1 of An clearly shows that the whole display area is encompassed by the substrate, which support it. In addition, the scan line SC2 does overlap pixels in the display area.
It is clear that the scan line includes at least 3 (three portions) or can be split in at least three portions in region 140, as stated in the rejection. These portions being on the substrate, are therefore, overlapping the semiconductor substrate in these said three portions.
Moreover, Applicant does not give any indication in the claim, on how one of ordinary skill in the art will recognize when such limitation is met.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826